FILED
                            NOT FOR PUBLICATION                            MAR 11 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


BALWINDER KAUR DHILLON,                          No. 10-70247

              Petitioner,                        Agency No. A079-268-243

  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 5, 2014**
                                Portland, Oregon

Before: TROTT and W. FLETCHER, Circuit Judges, and BLOCK, District
Judge.***




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Frederic Block, Senior United States District Judge for
the Eastern District of New York, sitting by designation.
      Balwinder Kaur Dhillon petitions for review of a decision of the Board of

Immigration Appeals (“Board”) affirming and adopting in all respects an

Immigration Judge (“IJ”)’s decision denying Dhillon’s renewed applications for

asylum, withholding of removal, and protection under the United Nations

Convention Against Torture (“CAT”). The arguments raised in the petition are

without merit.

      Dhillon’s first contention is that the IJ erred in finding that she knowingly

submitted a frivolous application for asylum. She argues that she is immune from

a finding of frivolousness because her discovery of the false information occurred

after the initial moment of filing. We decline to accept Dhillon’s argument. First,

there is no authority for her proposition. Dhillon’s reliance on Chen v. Mukasey,

527 F.3d 935 (9th Cir. 2008), is misplaced. There was no question in Chen that the

applicant knowingly submitted a false application; rather, the issue was whether

the applicant could avoid the consequences of filing a frivolous application by

withdrawing it before a final adjudication. Id. at 936. Furthermore, a finding of

frivolousness “shall only be made if the immigration judge or the Board is satisfied

that the applicant, during the course of the proceedings, has had sufficient

opportunity to account for any discrepancies or implausible aspects of the claim.”

8 C.F.R. § 1208.20 (emphasis added). The notion that the moment of filing is the


                                          2
sole consideration in a frivolousness analysis cannot be reconciled with regulations

that mandate procedural protections for the applicant “during the course of the

proceedings.” Id. Thus, because Dhillon does not contest that she understood the

consequences of filing a frivolous application, had ample opportunity to correct it,

and perpetuated the false information by obtaining affidavits to support it, the IJ

had substantial evidence to support the finding.

      Dhillon’s second argument, that the IJ erred in making an adverse credibility

determination, lacks merit in light of her acknowledged false testimony and

submission of false affidavits.

      Finally, the record does not contain sufficient evidence to compel the

conclusion that Dhillon has met her burden to show that she is entitled to

withholding of removal or protection under the CAT. See 8 C.F.R. §§ 208.16(b),

208.16(c)(2).

      PETITION FOR REVIEW DENIED.




                                           3